Exhibit 10.29.1

*Portions of this document marked [*] are requested to be treated
confidentially.

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is entered into as of
the 11th day of February, 2011 by and between EOS ACQUISITION I LLC, a Delaware
limited liability company (“Landlord”), and SALIX PHARMACEUTICALS, INC., a
California corporation (“Tenant”).

W I T N E S S E T H :

WHEREAS, Colonnade Development, LLC, a Delaware limited liability company (“CD”)
and Tenant entered into that certain Lease Agreement dated June 30, 2000, (the
“Original Lease”) as amended by a First Amendment to Lease dated September 9,
2004 (collectively, the “Lease”), whereby Landlord has leased to Tenant and
Tenant has leased from Landlord approximately 26,363 rentable square feet, as
shown on Exhibit A attached hereto, (the “Premises”) on the fifth (5th) floor of
the building commonly known as The Colonnade – Building One located in Raleigh,
North Carolina (the “Building”);

WHEREAS, CD transferred its interest in the Building and assigned all the leases
in the Building to Landlord on October 3, 2006;

WHEREAS, Tenant currently subleases the Premises to Clinsys Clinical Research,
Inc. (“Clinsys”);

WHEREAS, Landlord and Tenant desire (i) to amend the terms of the Lease to
extend the term of the Lease and (ii) modify other certain terms and conditions
of the Lease as further described herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein contained, the receipt and adequacy of which are hereby acknowledged, the
parties do hereby agree as follows:

1. Term. The Term of the Lease which was originally scheduled to expire on
April 22, 2011, is hereby extended until July 31, 2018 (the “Revised Expiration
Date”). Such new period shall include a renovation and build-out period for the
Premises of three (3) months and eight (8) days (April 23, 2011 – July 31, 2011)
followed by an extended term of seven (7) years (August 1, 2011 – July 31, 2018)
(the “First Extension”).

2. Premises. On April 23, 2011 the Premises shall be temporarily reduced by
13,441 rentable square feet as shown on Exhibit A-1 attached hereto (the
“Temporary Reduction Space”). During the period from April 23, 2011 until
approximately June 1, 2011 Clinsys shall occupy the Temporary Reduction Space
under a direct lease with Landlord until other space in the Building is ready
for Clinsys to occupy. During this period Tenant shall have no right to occupy
the Temporary Reduction Space and the Temporary Reduction Space shall not be
part of the Premises for any purpose under the Lease. Once Clinsys vacates the
Temporary Reduction Space to move to other space in the Building, which is
expected to occur on June 1, 2011, but not expected to occur later than June 15,
2011, subject to Force Majeure Matters, the Temporary Reduction Space shall once
again become part of the Premises for all purposes under the Lease. In the event
the Temporary Reduction Space is not delivered to Tenant on or before June 1,
2011, then for every day after June 1, 2011 that delivery is delayed the
following dates, which are noted above in Section 1, shall be extended on a
day-for-day basis: (i) the date of the Revised Expiration Date (July 31, 2018,
but no later than August 31, 2018), (ii) the end date for the build-out period
(July 31, 2011), and (iii) the dates of the First Extension (August 1, 2011 and
July 31, 2018, but no later than August 31, 2018 and the First Extension shall
be shortened as necessary not to pass such date).



--------------------------------------------------------------------------------

Landlord shall use commercially reasonable efforts to ensure Clinsys vacates the
Temporary Reduction Space during the timeframe noted above. In the event
Landlord is unable to deliver the Temporary Reduction Space to Tenant on or
before December 1, 2011 then Tenant must either: (a) accept the Premises without
the Temporary Reduction Space in which case this Second Amendment shall be
revised as necessary such as to reduce and adjust Base Rental and any other
numbers that are affected or (b) Tenant may elect to continue to wait for the
delivery of the Temporary Reduction Space. In either case, Landlord shall
continue to utilize commercially reasonable efforts to cause Clinsys to vacate
the Temporary Reduction Space so that such space may be delivered to Tenant.
Following such efforts, if Landlord is successful and Tenant selected item
(a) above, a reasonable amendment shall be prepared to once again include the
Temporary Reduction Space within the Premises.

3. Rental. During the First Extension Tenant shall pay Base Rent as follows:

 

Period*

  

Base Rental per

rentable square foot

  

Monthly

Base Rental

  

Annual

Base Rental

[*]

   $[*]      $0.00      [*]

[*]

   $[*]    $[*]      [*]

[*]

   $[*]    $[*]    $[*]

[*]

   $[*]    $[*]    $[*]

[*]

   $[*]    $[*]    $[*]

[*]

   $[*]    $[*]    $[*]

[*]

   $[*]    $[*]    $[*]

[*]

   $[*]    $[*]    $[*]

 

* The periods in the rent table shall be adjusted, if necessary, as described in
Section 2 above.

4. Additional Rent. During the First Extension Tenant shall continue to pay the
Operating Cost Escalation, as set forth in Section 4.2 of the Lease, provided,
however, beginning on the first day of the First Extension the Operating Costs
Expense Stop (as defined in Section 1.1 of the Lease) shall be redefined to be
the actual Landlord’s Operating Costs incurred during calendar year 2011 on a
per square foot basis.

5. Improvements to the Premises; Tenant Improvement Allowance; Space Planning
Allowance; Training Room; Office Enclosures Allowance; Moving Allowance; Lights.

a. Tenant shall be permitted to perform renovations, alterations and
improvements to the Premises at Tenant’s sole cost and expense, subject to
subsection (b) below, in accordance with plans and specifications reasonably
approved in advance by Landlord (the “Tenant Improvements”). The Tenant
Improvements shall be performed in accordance with the applicable terms of the
Lease.

b. Provided that Tenant is not then in default under the Lease beyond the
expiration of any applicable notice and grace periods, Landlord shall contribute
up to $[*] per rentable square foot, which equates to [*] and [*] Dollars ($[*])
(the “Tenant Improvement Allowance”) toward the cost of the Tenant Improvements.
Except as otherwise expressly provided herein, the Tenant Improvement Allowance
shall be applicable only to the following costs: (i) any cost of installing
improvements and alterations in the Premises as shown on plans approved by
Landlord, (ii) design costs for architectural, mechanical, plumbing and
electrical design of the Tenant Improvements, and (iii) construction documents
and permits. Prior to commencing any construction, Tenant shall provide Landlord
with a copy of the contract between Tenant and its general contractor and copies
of the applicable building permits. Tenant

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

2



--------------------------------------------------------------------------------

shall also provide Landlord with the dates such work is anticipated to commence
and anticipated to be completed. Upon Tenant’s request, Landlord shall pay for
those costs (to the extent covered by the Tenant Improvement Allowance) directly
to the contractors and vendors, as requested by Tenant, based upon invoices
submitted to Landlord. Landlord shall make such payments within thirty (30) days
of Tenant’s request therefor which request must also contain the following:
(a) the contractor’s pay application (G702, G703) and (b) the general
contractor’s conditional lien waivers. In the event that Tenant does not expend
all of the Tenant Improvement Allowance for costs permitted hereunder on or
before June 30, 2012, the unused portion of the Tenant Improvement Allowance, if
any, shall be retained by Landlord and shall be deemed forfeited by Tenant.

c. Landlord shall contribute a maximum amount of [*] and [*] Dollars ($[*]) per
rentable square foot of the Premises toward the preliminary space planning
expenses of the Tenant Improvements which shall be paid directly to the design
professional upon receipt of applicable invoices.

d. Tenant anticipates that the plans for the Tenant Improvements will include a
training room which will include an accordion door division (the “Training
Space”). In the event applicable code and regulations require additional
restroom stalls to be installed in the Building due to the Training Space, the
cost of such restroom stalls shall be a Tenant expense and may come from the
Tenant Improvement Allowance to the extent available. Tenant shall return the
Premises to Landlord at the end of the Term, including the Training Room space,
in accordance with the terms of the Lease which means Tenant must remove any
non-standard additions to such space.

e. Provided that Tenant is not then in default under the Lease beyond the
expiration of any applicable notice and grace periods, Landlord agrees to
provide to Tenant an allowance (the “Moving Allowance”) in the maximum amount of
[*] Dollars ($[*]) per rentable square foot of the Premises ($[*]), to be
applied solely to moving costs incurred by Tenant in relocating back to the
Premises, telephone systems, computer set-up and networking, project management
services, furniture acquisition, additional Tenant improvement work, information
technology equipment and other equipment, stationary and business cards, and
costs related to the Monument Sign and Exterior Sign, as such terms are defined
below (the “Moving Costs”). Tenant shall submit paid invoices for all Moving
Costs to Landlord on or before December 31, 2011 and Landlord shall reimburse
Tenant for the Moving Costs evidenced by the invoices (up to the maximum amount
of the Moving Allowance) within thirty (30) days after receipt of all such
invoices. In the event Tenant does not expend all of the Moving Allowance for
Moving Costs permitted hereunder by such date, the unused portion of the Moving
Allowance, if any, shall be retained by Landlord and shall be deemed forfeited
by Tenant. In no event shall Landlord be obligated to reimburse Tenant for any
Moving Costs in excess of the Moving Allowance.

f. On or before April 10, 2011 Tenant shall provide notice to Landlord that
Tenant will either: (i) reduce the Tenant Improvement Allowance by [*] and [*]
Dollars ($[*]) or (ii) provide Landlord with one hundred fifty eight (158) 2’x4’
parabolic Building standard light fixtures which shall be delivered to the
Building in a location designated by Landlord on or before April 15, 2011 for
use in other portions of the Building not including the Premises.

6. Security Deposit. The Security Deposit amount under the Lease shall no longer
apply as of April 23, 2011 and to the extent necessary Landlord shall return the
letter of credit which serves as the Security Deposit to Tenant within thirty
(30) days of such date.

7. After Hours HVAC. The after-hours HVAC rate listed as $[*] per hour in
Section 2 of the Special Provisions of the Lease shall be amended to read $[*]
per hour.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

8. Deletions from Lease. The following sections are hereby deleted from the
Lease: Sections 3, 4, 5, 6, and 7 of the Special Provisions.

9. Additional Amendments to Lease.

a. Tenant’s commercial general liability insurance requirement limits listed at
the end of Section 1.1 of the Lease shall be updated to read: Three Million
Dollars ($3,000,000) combined single limit aggregate for bodily injury or death
or damage to property.

10. Signage. Landlord shall permit Tenant to install, at Tenant’s sole cost and
expense, including the cost of any separate electricity meter, tenant
identification signage on the exterior of the Building in an area approximately
66 square feet in size on the Six Forks Road side of the Building (the “Exterior
Sign”) and on the Building’s monument sign (the “Monument Sign”) in locations
reasonably determined by Landlord. All signage installations shall be in
accordance with Building standards and subject to any applicable governmental
laws or regulations and any restrictive covenants. Additionally, except for
transfers to a Related Assignee in which case the signage rights shall transfer,
the signage rights under this Lease shall be personal to Tenant and shall be
deemed void in the event this Lease is ever assigned to a party that is not a
Related Assignee or more than fifty (50%) of the Premises is sublet to another
party.

Tenant shall pay all maintenance and electricity costs for the Exterior Sign and
all maintenance costs for the Monument Sign (which only includes Tenant’s sign
panel and not any portion of the monument sign structure unless Tenant causes
damage to the structure). At the end of the Term or earlier termination of this
Lease, Tenant shall pay all costs to remove the Exterior Sign and Monument Sign
and to repair any damage caused thereby.

11. Option to extend Term.

a. Tenant shall have and is hereby granted the option to extend the Term hereof
for one (1) period of four (4) years and six (6) months commencing on the date
immediately following the Revised Expiration Date (the “Extension Period”),
provided (i) Tenant delivers written notice (the “Extension Notice”) to
Landlord, not less than nine (9) months prior to the Revised Expiration Date,
time being of the essence, of Tenant’s irrevocable election to exercise such
Extension Period; (ii) no Event of Default exists at the time of the exercise of
such Extension Period or arises subsequent thereto, which event by notice and/or
the passage of time would constitute an Event of Default if not cured within the
applicable cure period; and (iii) Tenant has not assigned its interest in the
Lease or sublet more than fifty percent (50%) of the Premises.

b. All terms and conditions of the Lease, including without limitation all
provisions governing the payment of Operating Costs and Base Rent, shall remain
in full force and effect during the Extension Period, except that Base Rent (on
a per rentable square foot basis) payable during the Extension Period shall
equal the Fair Market Rental Rate (hereinafter defined) at the time of the
commencement of the Extension Period. As used in this Lease, the term “Fair
Market Rental Rate” shall mean the fair market rental rate that would be agreed
upon between a landlord and a tenant entering into a new lease for comparable
space as to location, configuration, size and use, in a comparable building as
to quality, reputation and age which is located in the Raleigh-Durham, North
Carolina submarket, with a comparable build-out and a comparable term and
comparable tenant credit, assuming the landlord and tenant are informed and
well-advised and each is acting in what it considers its own best interests when
determining the Fair Market Rental Rate.

 

4



--------------------------------------------------------------------------------

c. Landlord and Tenant shall negotiate in good faith to determine the Annual
Base Rent for the Extension Period, for a period of thirty (30) days after the
date on which Landlord receives Tenant’s written notice of Tenant’s irrevocable
election to exercise the Extension Period. In the event Landlord and Tenant are
unable to agree upon the Annual Base Rent of the Extension Period within said
thirty (30)-day period, the Fair Market Rental Rate for the Premises shall be
determined by a board of three (3) licensed real estate brokers, one of whom
shall be named by the Landlord, one of whom shall be named by Tenant, and the
two so appointed shall select a third. Each real estate broker so selected shall
be licensed in the State of North Carolina as a real estate broker specializing
in the field of office leasing in Raleigh, North Carolina, having no fewer than
ten (10) years experience in such field, and recognized as ethical and reputable
within the field. Landlord and Tenant agree to make their appointments promptly
within ten (10) days after the expiration of the thirty (30)-day period, or
sooner if mutually agreed upon. The two (2) brokers selected by Landlord and
Tenant shall promptly select a third broker within ten (10) days after they both
have been appointed, and each broker, within fifteen (15) days after the third
broker is selected, shall submit his or her determination of the Fair Market
Rental Rate. The Fair Market Rental Rate shall be the mean of the two closest
rental rate determinations, provided however, in no event shall the Annual Base
Rent for the first Lease Year of the Extension Period be less (on a per square
foot basis) than the fully-escalated Annual Base Rent in effect for the last
Lease Year of the initial Term. Landlord and Tenant shall each pay the fee of
the broker selected by it, and they shall equally share the payment of the fee
of the third broker.

d. Should the Term of the Lease be extended hereunder, Tenant shall, if required
by Landlord, execute an amendment modifying the Lease within ten (10) days after
Landlord presents same to Tenant, which agreement shall set forth the Annual
Base Rent for each year of the Extension Period and the other economic terms and
provisions in effect during the Extension Period. Should Tenant fail to execute
the amendment (which amendment accurately sets forth the economic terms and
provisions in effect during the Extension Period) within ten (10) business days
after presentation of same by Landlord, time being of the essence, Tenant’s
right to extend the Term of the Lease shall, at Landlord’s sole option,
terminate, and Landlord shall be permitted to lease such space to any other
person or entity upon whatever terms and conditions are acceptable to Landlord
in its sole discretion.

12. Right of First Offer.

Provided (i) no Event of Default exists at the time or arises subsequent
thereto, which event by notice and/or the passage of time would constitute an
Event of Default if not cured within the applicable cure period, and (ii) Tenant
has not assigned this Lease nor sublet all or any portion of the Premises (other
than an assignment or sublease to a Related Assignee), beginning on the first
day of the First Extension and thereafter until the end of the First Extension,
Tenant shall have a continuing right of first offer to lease the office space on
the first (1st), third (3rd) and fourth (4th) floors of the Building at such
time as any such space becomes available for lease (the applicable available
space being defined as the “Expansion Space”); provided, however, Tenant shall
have no right to lease any portion of such space which is re-leased to existing
tenants occupying such space. Tenant’s rights under this Section 12 are
subordinate to the following parties, or their successors and assigns, who have
previously been granted rights of first offer, rights of first refusal, or other
expansion rights on the floors noted for each: Wachovia Securities – 1st floor;
AECOM – 3rd floor. Additionally, Tenant’s rights shall not apply to any space
covered by leases or expansions Landlord is currently negotiating with the
following tenants on the floors noted: Wachovia Securities – 1st floor; Wisdom
and Wealth – 3rd floor; Clinsys – 4th floor. Once Tenant’s rights under this
Section 12 are applicable, then at such time as Expansion Space becomes
available for lease and prior to marketing the Expansion Space for lease to the
general public, Landlord shall notify Tenant in writing of Landlord’s intention
to market the Expansion Space and the rental rate and terms and conditions of
lease which Landlord intends to propose for the Expansion Space including the
size of such space (collectively, the “Offer Terms”).

 

5



--------------------------------------------------------------------------------

Tenant shall have seven (7) business days after its receipt of such written
notice from Landlord (the “Letter of Intent Negotiation Period”) to provide
written notice to Landlord evidencing its intent to exercise said right of first
offer and to lease the Expansion Space in accordance with such Offer Terms.
Landlord shall not, during the Letter of Intent Negotiation Period, lease the
Expansion Space to any other party unless Tenant advises Landlord that Tenant is
not interested in leasing the Expansion Space in accordance with the Offer
Terms. In the event that Tenant does not agree to such Offer Terms during the
Letter of Intent Negotiation Period, then, after such period, Landlord may
market the Expansion Space upon substantially the same terms and conditions as
contained in the Offer Terms and Tenant shall have no further rights with
respect to the Expansion Space until such time as the Expansion Space again
becomes available for lease or in the event Landlord substantially changes the
Offer Terms (which shall also apply to the economic terms), whereupon Tenant
shall again have the option to exercise this right of first offer in accordance
with this Section 12.

In the event Tenant agrees to the Offer Terms within the Letter of Intent
Negotiation Period as hereinabove described, then Tenant and Landlord will
negotiate in good faith and with due diligence an agreement for the lease of the
Expansion Space. Landlord shall not, during the ten (10) day period immediately
following Tenant’s agreement to the Offer Terms (the “Lease Negotiation
Period”), lease, offer to lease or agree to lease the Expansion Space to any
other party. In the event that Landlord and Tenant are unable in good faith to
agree to the terms of such lease within the Lease Negotiation Period, then
thereafter Landlord may market the Expansion Space upon substantially the same
terms and conditions as contained in the Offer Terms whereupon Tenant shall have
no further rights with respect to the Expansion Space until such time as the
Expansion Space again becomes available for lease, or in the event Landlord
substantially changes the Offer Terms (which shall also apply to the economic
terms), whereupon Tenant shall again have the option to exercise this right of
first offer in accordance with this Section 12.

13. Broker. Landlord and Tenant represent and warrant each to the other that
they have not dealt with any broker(s) or any other person claiming any
entitlement to any commission in connection with this transaction except CB
Richard Ellis and Jones Lang LaSalle (collectively, the “Broker(s)”). Tenant
agrees to indemnify and save Landlord harmless from and against any and all
claims, suits, liabilities, costs, judgments and expenses, including reasonable
attorneys’ fees, for any leasing commissions or other commissions, fees, charges
or payments due, owing, or made to a broker (except as provided immediately
below) in connection with this Second Amendment. Landlord agrees to indemnify
and save Tenant harmless from and against any and all claims, suits,
liabilities, costs, judgments and expenses, including reasonable attorneys’
fees, for any leasing commissions or other commissions, fees, charges or
payments due, owing, or made to a broker in connection with this Second
Amendment. Landlord expressly agrees and acknowledges that Landlord is
responsible for the full payment of any leasing commissions due Broker(s)
pursuant to a separate written agreement with such Broker(s).

14. USA Patriot act and anti-terrorism laws.

Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”). Notwithstanding the
foregoing, Tenant is a publicly traded company and therefore Tenant’s
representations about its shareholders shall be limited to Tenant’s actual
knowledge.

 

6



--------------------------------------------------------------------------------

Tenant covenants with Landlord that neither Tenant nor any of its respective
constituent owners or affiliates is or shall be during the Term hereof a
“Prohibited Person,” which is defined as follows: (i) a person or entity that is
listed in the Annex to, or is otherwise subject to, the provisions of the
Executive Order; (ii) a person or entity owned or controlled by, or acting for
or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or
entity with whom Landlord is prohibited from dealing with or otherwise engaging
in any transaction by any Anti-Terrorism Law, including without limitation the
Executive Order and the USA Patriot Act; (iv) a person or entity who commits,
threatens or conspires to commit or support “terrorism” as defined in
Section 3(d) of the Executive Order; (v) a person or entity that is named as a
“specially designated national and blocked person” on the then-most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf,
or at any replacement website or other replacement official publication of such
list; and (vi) a person or entity who is affiliated with a person or entity
listed in items (i) through (v), above.

At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 14.

15. Ratification. Except as expressly or by necessary implication amended or
modified hereby, the terms of the Lease are hereby ratified, confirmed and
continued in full force and effect, and Landlord and Tenant represent that
neither has any knowledge of a default by the other under the Lease.

16. Landlord Notice Address and Rent Payment Address. Landlord’s notice address
and the address for the payment of Rent as listed in Section 1.1 of the Lease is
deleted in their entirety and replaced with the following:

 

Notice:

EOS Acquisition I LLC

c/o KBS Realty Advisors

1909 K Street NW, Suite 340

Washington, D.C. 20006

Attn: Asset Manager

With a copy to:

CB Richard Ellis Asset Services

4208 Six Forks Road, Suite 1220

Raleigh, NC 27609

Rent Address:

EOS Acquisition I, LLC – EO 1120

P.O. Box 6076

Hicksville, New York 11802-6076

17. Commencement Agreement. Reference is made to the form of Declaration of
Dates (the “Declaration”) attached hereto as Exhibit B. After the commencement
of the First Extension Landlord shall complete the Declaration and deliver the
completed Declaration to Tenant. Within five (5) days after Tenant receives the
completed Declaration from Landlord, Tenant shall execute and return the
Declaration to Landlord to confirm the dates of the First Extension. Failure to
execute the Declaration shall not affect the commencement or expiration of the
First Extension.

18. Conduit. Landlord shall reasonable cooperate with Tenant’s efforts to
install a conduit (the “Conduit”) from the Building to a neighboring building
known as Colonnade II (“Colonnade II”). Tenant shall pay all costs and expenses
to accomplish the Conduit installation including all of Landlord’s

 

7



--------------------------------------------------------------------------------

reasonable administrative, attorney, and design fees. Tenant shall coordinate
any necessary approvals and documentation needed from the owner of Colonnade II.
Landlord shall have the right to approve the method and location of installation
of the Conduit and may withhold approval if, in Landlord’s reasonable opinion,
the installation causes interference with Landlord’s operation or use of the
Building including its common area. Tenant shall maintain the Conduit at
Tenant’s sole cost and expense. Tenant shall indemnify Landlord for any damages,
costs or expenses related to the installation, use or maintenance of the
Conduit. At the end of the Term of the Lease, Landlord may require Tenant to
remove the Conduit at Tenant’s sole cost and expense.

19. Contingency. Tenant is negotiating a new lease for space in Colonnade II
with the owner of such building (the “Colonnade II Lease”). In the event Tenant
does not finalize and execute the Colonnade II Lease on or before 1:00 p.m. EST
on February 14, 2011, then Tenant may terminate this Second Amendment by sending
written notice to such affect to Landlord and Landlord’s counsel at the
addresses or facsimile numbers listed below which notice must be received on or
before February 14, 2011 at 1:00 p.m. EST (the “Termination Notice”). In the
event Landlord does not receive the Termination Notice on or before such date
and time then this Section shall be deemed automatically terminated from the
Second Amendment and shall no longer apply for any reason.

To Landlord:

EOS Acquisition I LLC

Attn: Robin Burke

1909 K Street NW, Suite 340

Washington, DC 20006

Fax: (202) 822-1340

To Landlord’s Attorney:

David E. Wagner

K&L Gates LLP

4350 Lassiter at North Hills Avenue

Suite 300 (27609)

Post Office Box 17047

Raleigh, North Carolina 27619-7047

Fax: (919) 516-2016

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same instrument. A facsimile or PDF copy of a signature
shall be as binding as an original copy and the parties expect to initially
exchange PDF copies of their signatures in order to create a binding agreement.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the day and year first above written.

 

LANDLORD:

EOS ACQUISITION I LLC,

a Delaware limited liability company

By: KBS Realty Advisors, LLC,

a Delaware limited liability company,

its authorized agent

 

By:  

 

Name:   Robin A. Burke Title:   Senior Vice President

 

TENANT:

SALIX PHARMACEUTICALS, INC.,

a California corporation

 

By:  

 

Name:  

 

Title:  

 

 

9



--------------------------------------------------------------------------------

EXHIBIT A

DEPICTION OF PREMISES

LOGO [g180251g47a13.jpg]

 

10



--------------------------------------------------------------------------------

EXHIBIT A-1

DEPICTION OF TEMORARY REDUCTION SPACE

LOGO [g180251g72u69.jpg]

 

11



--------------------------------------------------------------------------------

EXHIBIT B

DECLARATION OF DATES

This Declaration Dates is made as of                     , 20    , by EOS
ACQUISITION I LLC (“Landlord”), and SALIX PHARMACEUTICALS, INC. (“Tenant”), who
agree as follows:

1. Landlord and Tenant entered into a Lease Amendment dated
                    , 2011, in which Landlord leased to Tenant, and Tenant
leased from Landlord, certain Premises described therein in the office building
located at 8540 Colonnade Center Drive, Raleigh, North Carolina 27615 (the
“Building”). All capitalized terms herein are as defined in the Lease.

2. Pursuant to the Lease, Landlord and Tenant agreed to and do hereby confirm
the following matters as of the Lease:

 

  a. the beginning date of the First Extension of the Lease is
                    ;

 

  b. the Revised Expiration Date of the Lease is                     ;

 

  c. the number of rentable square feet of the Premises is                     ;

 

  d. Tenant’s Pro Rata Share (Operating Expenses) is                     %; and

 

  e. Tenant’s Pro Rata Share (Real Estate Taxes) is                     %.

3. Tenant confirms that:

 

  a. it has accepted possession of the Premises as provided in the Lease;

 

  b. Landlord is not required to perform any work or furnish any improvements to
the Premises under the Lease;

 

  c. Landlord has fulfilled all of its obligations under the Lease as of the
date hereof;

 

  d. the Lease is in full force and effect and has not been modified, altered,
or amended, except as follows:                                         ; and

 

  e. there are no set-offs or credits against Rent, and no Security Deposit or
prepaid Rent has been paid except as provided by the Lease.

4. The provisions of this Declaration Dates shall inure to the benefit of, or
bind, as the case may require, the parties and their respective successors and
assigns, and to all mortgagees of the Building, subject to the restrictions on
assignment and subleasing contained in the Lease, and are hereby attached to and
made a part of this Lease.

 

12



--------------------------------------------------------------------------------

LANDLORD: EOS ACQUISITION I LLC, a Delaware limited liability company By:  

KBS Capital Advisors, LLC, a Delaware

limited liability company, its authorized agent

  By:  

 

    Robin A. Burke     Senior Vice President TENANT: SALIX PHARMACEUTICALS,
INC., a California corporation   By:  

 

  Name:  

 

  Title:  

 

 

13